On March 4, 1994, the previous sentence dated the 16th day of December, 1993, was duly revoked and the defendant was resentenced for the crime of Forgery (Felony). Wherefore, it is ordered, adjudged and decreed that the said Christopher Hale be punished by imprisonment in the Montana State Prison for the term of ten (10) years to run consecutively with the sentence received in criminal cause number DC 93-369. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from January 3, 1994 through March 4, 1994, for 50 days. It is further ordered that defendant not be eligible for parole until the defendant has successfully completed the alcohol and chemical dependency treatment programs available. The defendant shall continue with an aftercare program as developed through said treatment and shall not terminate aftercare without prior approval from his Supervising Officer. It is further ordered that the execution of the last two (2) years of said prison sentence this day imposed on said defendant, as hereinabove set forth, be and the same hereby is suspended, and said defendant is hereby placed on probation for the last two (2) years of said period of ten (10) years to run consecutively with the sentence received in criminal cause number DC 93-369, and the Court retains jurisdiction of said defendant in the above-entitled cause during the entire term of said imprisonment above-mentioned, and the last two (2) years of said prison sentence is suspended upon conditions as stated in the March 4, 1994 judgment. It is further ordered that the said Christopher Hale’s driver’s license and/or driving privilege is hereby suspended or revoked for the term of this sentence. No occupational license is recommended. It is further ordered, adjudged and decreed that if the defendant fails to comply with any of the above-conditions, a bench warrant of arrest will he issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh VanDeWetering, Deputy County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *88MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 1st day of November, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Christopher A. Hale for representing himself in this matter and also to Josh VanDeWetering, Deputy County Attorney from Billings for representing the State.